[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. L.A.B., Slip Opinion No. 2022-Ohio-4484.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-4484
              THE STATE OF OHIO, APPELLEE, v. L.A.B., APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. L.A.B., Slip Opinion No. 2022-Ohio-4484.]
Appeal dismissed as having been improvidently accepted.
 (No. 2022-0085―Submitted December 6, 2022―Decided December 16, 2022.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 20AP-120, 2021-Ohio-4323.
                                    _________________
        {¶ 1} This case is dismissed as having been improvidently accepted.
        {¶ 2} The court orders that the opinion of the court of appeals may not be
cited as authority with regard to the issue raised in proposition of law No. I (whether
the state may criminally indict a juvenile on counts for which the state failed to
show probable cause in the juvenile court) except by the parties inter se.
        DONNELLY, J., concurs.
        KENNEDY and FISCHER, JJ., concur but would not order that the opinion of
the court of appeals not be cited.
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and STEWART and BRUNNER, JJ., concur in part and
dissent in part and would affirm the court of appeals’ judgment as to proposition of
law Nos. II, III, and IV.
       DEWINE, J., concurs in part and dissents in part and would order oral
argument on proposition of law No. I.
                               _________________
       G. Gary Tyack, Franklin County Prosecuting Attorney, and Kimberly M.
Bond, Assistant Prosecuting Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Timothy B. Hackett, Assistant
Public Defender, for appellant.
                               _________________




                                         2